Citation Nr: 0105809	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-23 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from March 1 to August 19, 
1941.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the veteran's 
application to reopen a claim of entitlement to service 
connection for left knee disability.  The veteran perfected a 
timely appeal of this determination to the Board.  

The Board observes that in his November 1999 substantive 
appeal, the veteran requested that he be afforded a hearing 
before a Member of the Board at the local VA office.  In a 
signed December 1999 statement, which was filed at the RO 
that same month, however, the veteran indicated that he 
wished to testify at a hearing before RO personnel in lieu of 
appearing before a traveling Member of the Board; that 
hearing was conducted in January 2000, and a transcript of 
the hearing is of record.  The veteran's request for a 
hearing before the Board is thus deemed withdrawn.  See 38 
C.F.R. § 20.704(e) (2000).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  In a December 1942 decision, the Board denied service 
connection for recurrent dislocation of the semilunar 
cartilage, left knee, on the ground that the disability 
existed prior to and was not aggravated by service.  

3.  An unappealed rating decision dated in March 1993 denied 
the veteran's application to reopen his claim of entitlement 
to service connection for left knee disability on the ground 
that he had not submitted new and material evidence.  

4.  Evidence added to the record since the March 1993 rating 
decision denying the veteran's application to reopen a claim 
for service connection for left knee disability is new and is 
so significant that it must be considered in order to fairly 
decide the merits of the case.  

5.  It is probable that the veteran's current left knee 
disability was acquired as a consequence of an inservice 
injury.  


CONCLUSIONS OF LAW

1.  The RO's unappealed March 1993 decision, which denied the 
veteran's application to reopen a claim of entitlement to 
service connection for left knee disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2000).  

2.  Evidence received since the March 1993 RO rating decision 
is new and material, and the claim of entitlement to service 
connection for left knee disability is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  

3.  The veteran's preexisting left knee disorder was 
aggravated by service.  38 U.S.C.A. §§ 1131, 1153 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.306 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and material evidence

As noted above, the veteran served on active duty from March 
to August 1941.  Shortly after his discharge, he filed a 
claim seeking service connection for left knee disability.  
In 1942 rating actions, the agency of original jurisdiction 
denied service connection for this condition.  The veteran 
appealed to the Board, which in a December 1942 decision, 
affirmed that determination.  

A January 1941 X-ray study of the veteran's left knee was 
reported as showing "no evidence of bone injury or 
disease."  In addition, the veteran's service induction 
examination report, dated in February 1941, reflects that he 
reported having an injury to his left knee; he stated that he 
suffered from "shifting cartilage."  A physical examination 
revealed that the veteran's left knee ligaments were normal 
and that there was no localized left knee tenderness.  The 
examination was otherwise negative, and the physician 
indicated that he was "obliged to pass him."  His physical 
examination on induction on March 1, 1941, reflected his 
complaint of "occasional slipping, left knee."  However, an 
X-ray was normal.  

Thereafter, on March 12, 1941, the veteran underwent an 
orthopedic evaluation.  It was reported that he had first had 
a left knee injury in 1937, while in high school, with 
subsequent pain and swelling.  Three months previously, while 
pushing his stalled car, he sustained another twisting injury 
with pain, locking and swelling.  It was reported that he had 
had three recurrences since then, the last two weeks 
previously.  Each time, he unlocked the knee himself.  On 
examination, there was no swelling, and the patellae were 
freely movable.  There was slight tenderness over the medial 
joint line.  There was moderately increased lateral mobility 
in extension but no flexion deformity or limitation of 
motion.  The examiner stated that with the thigh flexed and 
knee extended to 160 degrees with the tibia internally 
rotated on the femur, there was a sudden palpable snap; there 
was also an audible crack when the joint was put into 
complete extension.  The impression was possible chronic torn 
medial cartilage.  

On April 21, 1941, the veteran injured his left knee and was 
hospitalized at the Station Hospital at Camp Edwards, 
Massachusetts, with a chief complaint of inability to 
straighten out his left leg and "catch" in the knee joint.  
It was reported that on the day of admission, he again 
"caught" his left knee while in a crouching position.  An 
examination on admission indicated that he was unable to 
completely extend his left lower leg.  Two days of Buck's 
extension traction were needed to unlock the knee.  His 
hospital course revealed continuing findings of increased 
lateral instability that was thought to be due to a relaxed 
collateral ligament.  X-rays during hospitalization were 
essentially negative.  It was felt, however, that he would 
probably continue to have an unstable knee.  The final 
diagnosis on discharge from the hospital in July 1941 was 
ruptured lateral semilunar cartilage, left, chronic, severe.  
Because of his continuing left knee instability because of 
his preservice injury, proceedings for a Certificate of 
Disability for Discharge (CDD) were started.  

A Board of Officers (later referred to as a Line of Duty 
Board) was convened on July 1, 1941, to investigate the 
veteran's April 1941 left knee injury.  The Board's report 
shows that the veteran's service records were reviewed.  The 
Board also considered the testimony of the veteran and two of 
his superior officers, one of whom was a physician.  His 
superior officers testified as to the circumstances of the 
veteran's inservice injury and the diagnosis made by the 
medical officer of "fractured semi-luna [sic] cartilage of 
left knee."  In addition, during the proceedings, the 
veteran acknowledged his preservice history of left knee 
problems, noting that he had sustained a 1938 injury while 
playing football and that his left knee had buckled while 
pushing a stalled motor vehicle approximately three to four 
months prior to induction.  The veteran added that he was 
"laid up" for about two and a half to three months as a 
result of the first injury and for another four weeks due to 
the latter one.  Subsequent to its review of the evidence, 
the Board made the following findings:

1.  That [the veteran] was injured on 
April 21, 1941, around 2:00 p.m., at Camp 
Edwards, Massachusetts, while in area 
"B" for training purposes.  

2.  That the nature and extent of the 
injury were as follows:  Rupture lateral 
semi-lunar cartilage, left, chronic, 
severe.  

3.  That [the veteran] was on a line of 
duty status at the time of the injury.  

4.  That it was through no fault of [the 
veteran] that he received the injury.  

The Board accordingly concluded:  

1.  That the injury was incurred in LINE 
OF DUTY and not as a result of [the 
veteran's] own misconduct.  

2.  That the injury has resulted in a 
permanent disability.  

The record indicates that the veteran's case was thereafter 
considered by a Board of Medical Officers, who concurred in 
the diagnosis and found that the veteran was incapacitated 
for further service by reason of frequent locking of the left 
knee, which rendered him unfit to drill and march.  It was 
also determined that the disability had existed prior to 
induction, that maximum improvement had been obtained from 
hospitalization, that the disability was permanent, and that 
the disability was aggravated by military service.  
(Handwritten annotations on the report of the Board of 
Medical Officers suggests that it was concluded that the 
preexisting disability was not acquired as a result of 
service, but the Board finds that the typewritten findings 
reported herein should be given precedence.)  The veteran was 
discharged in August 1941 by reason of physical disability.  

Thereafter, in November 1941, he filed a claim seeking 
service connection for this disability.  In March 1942, he 
was afforded a VA examination.  During the examination, the 
veteran reported a history of left knee disability consistent 
with that discussed above.  In addition, he complained of 
having left knee pain, locking and instability.  He reported 
that during service, his left lower extremity was placed in a 
plaster cast from the hip to the ankle for six weeks.  (The 
nurse's notes associated with the report of service 
hospitalization show that a cast was removed on May 28, 
1941.)  The physician definitely noted greater side-to-side 
rocking motion in the left knee compared to the right; the 
veteran complained of some pain on carrying out the side-to-
side motion of the knee joint holding the thigh in the left 
arm and rocking the leg at the knee joint with the right 
hand.  This side-to-side motion was even greater when some 
anterior-posterior deflection was also brought into the 
motion, and with it, the examiner said, a clicking sound 
could be heard in the region of the lateral cartilage.  When 
the veteran was asked to perform knee bending, he was able to 
get down, but there was a definite tendency to guard the left 
knee, as he was afraid that the cartilage would slip out.  It 
was also noted that the left heel of the veteran's shoes was 
much less worn than the right, where most of his weight was 
apparently being put.  X-rays of the left knee revealed no 
pathology.  The pertinent diagnosis was recurrent dislocation 
of semilunar cartilage of the left knee, with stretched 
ligaments and mild instability.  

Also of record are May and June 1942 reports prepared by a 
private examiner, Eugene A. Gaston, M.D.  In the earlier 
report, the physician noted the veteran's pre-service left 
knee problems and diagnosed him as having "fracture internal 
semilunar cartilage of left knee."  In the latter report, 
Dr. Gaston stated that he had examined the veteran earlier 
that month and reported several clinical findings.  He noted, 
for example, that the veteran now had one-half atrophy of the 
left thigh that was not present when he examined the veteran 
in January 1941.  He also stated that the veteran's left knee 
"was definitely more unstable" than it was at the time of 
his January 1941 examination.  Dr. Gaston reiterated his 
recommendation that the veteran have surgery to treat the 
disability.  

In December 1942, the Board denied service connection for 
recurrent dislocation of semilunar cartilage of the left 
knee. 

Prior to the instant appeal, the veteran made several 
attempts to reopen his claim.  These attempts were rebuffed 
by rating actions dated from April 1943 to March 1993.  The 
veteran was notified of these decisions and provided his 
appellate rights; however, he did not appeal.  The Board 
further notes that in May 1995, the veteran also attempted to 
reopen his claim.  In June 1995, the RO again denied the 
veteran's application to reopen a claim for service 
connection for left knee disability; however, there is no 
indication that the veteran was provided his appellate 
rights.  For a rating decision to become final, there must be 
written notification to the veteran and his representative, 
if any, specifically identifying the benefit being denied and 
providing an explanation of the procedure for obtaining 
review of the decision.  38 U.S.C.A. § 5104(a) (West Supp. 
2000); 38 C.F.R. § 19.25 (2000); Best v. Brown, 10 Vet. 
App. 322, 325 (1997).  The provisions of Section 5104(a) were 
effective with respect to decisions rendered by VA after 
January 31, 1990.  See Veterans' Benefits Amendments of 1989, 
Pub. L. 101-237, § 115(b), 103 Stat. 2062, 2066.  
Accordingly, the June 1995 determination in this case did not 
become final.  

With respect to the March 1993 decision, the Board observes 
that in October 1992, the veteran filed a claim of 
entitlement to service connection for left knee disability.  
In support thereof, he reported his current left knee 
symptoms and indicated that he was receiving treatment at the 
Asheville, North Carolina, VA Medical Center.  The RO 
thereafter associated records of the veteran's VA outpatient 
treatment, dated from November 1992 to January 1993, which 
show that he was seen for complaints of left knee problems 
and was diagnosed as having mild degenerative joint disease.  
Thereafter, in a March 1993 rating action, the RO cited the 
recent VA treatment records.  The RO also noted that in a 
December 1942 decision, the Board had denied service 
connection for this disability on the basis that it 
preexisted service and was not aggravated by service.  The RO 
notified the veteran of the decision later the same month; 
however, as noted above, he did not appeal.  

Because the veteran did not submit a notice of disagreement 
with the March 1993 rating decision, it became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103.  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by regulation, new and material evidence 
means evidence not previously submitted to agency decision 
makers that bears directly and substantially upon the 
specific matter under consideration, that is neither 
cumulative nor redundant, and that by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  Instead, the Federal Circuit, reviewing the history 
of 38 C.F.R. § 3.156(a), including comments by the Secretary 
submitted at the time the regulation was proposed, concluded 
that the definition emphasized the importance of a complete 
record rather than a showing that the evidence would warrant 
a revision of a previous decision.  Id. at 1363.  

Evidence associated with the record since the March 1993 
rating action includes VA medical records, dated from 
December 1992 to May 1995; private medical records, dated 
from July 1998 to June 1999; the transcript of the veteran's 
testimony at a hearing conducted before a hearing officer at 
the RO in January 2000; and statements and written argument 
submitted by the veteran and his representative.  Of 
particular significance is the veteran's hearing testimony, 
in which he acknowledged a preservice history of left knee 
problems but emphasized that he had been injured in April 
1941 and that there was a determination made at that time 
that the disability was incurred in the line of duty.  
Moreover, he reported having chronic and recurrent left knee 
problems since the April 1941 inservice incident.  In 
addition, the Board notes that the newly submitted medical 
evidence discloses that the veteran was seen on numerous 
occasions for left knee complaints and that he has been 
diagnosed as having degenerative joint disease of the left 
knee.  Further, these records reflect that while seeking 
treatment, the veteran reported the inservice left knee 
injury.  This evidence bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  As new and material 
evidence has been added to the record, it follows that the 
veteran's claim for service connection for left knee 
disability must be reopened.  

B.  Service connection

Having reopened the previously and finally denied claim for 
service connection for left knee disability, the Board turns 
to a de novo review of the record and consideration of the 
claim on the merits.  Manio v. Derwinski, 1 Vet. App. at 145.  

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (to be codified 
as amended at 38 U.S.C. §§ 5103, 5103A).  The Board will 
therefore proceed with the consideration of this case.  

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  
38 U.S.C.A. § 1131.  

As the veteran served on active duty for less than six months 
prior to December 7, 1941, the presumption of soundness does 
not apply to his case.  38 U.S.C.A. § 1132 (West 1991).  

As discussed above, at entry into service, the veteran 
reported having a history of left knee problems.  He 
essentially contends that his preexisting left knee 
disability was aggravated by service.  The law provides that 
a preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For peacetime service prior to December 7, 1941, the specific 
finding requirement that an increase in disability is due to 
the natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Consideration will 
be given to the circumstances, conditions, and hardships of 
service.  38 C.F.R. § 3.306(c).  

Based on a de novo review of the record, the Board finds that 
service connection for left knee disability is warranted.  In 
reaching this determination, the Board notes the findings by 
a number of service physicians that his preservice left knee 
disorder was aggravated by an inservice injury and resulted 
in permanent disability.  These findings are consistent with 
the assessment offered by Dr. Gaston in his June 1942 report 
and are not wholly inconsistent with the findings on VA 
examination the previous March.  

The Board notes, moreover, that the veteran's lengthy 
treatment for his left knee condition during service, which 
apparently required casting, and the fact that he was 
separated by reason of physical disability - despite the fact 
that he was found fit for induction only months earlier - 
suggest that his left knee condition was aggravated by 
service injury.  In addition, the recent evidence suggests a 
history of left knee complaints since service - admittedly 
episodic - that tend to link his current left knee disability 
with the findings shown in service.  X-rays of the left knee 
were interpreted by his treating orthopedist in July 1998 as 
visualizing bone-on-bone articulation of his lateral 
compartment with some marginal osteophyte formation.  Thus, 
the veteran's continuing left knee problems probably cannot 
be disassociated from the knee pathology shown in service.  
In light of the foregoing, the Board concludes that service 
connection is warranted on the basis of aggravation.  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for left knee disability is granted.  

Service connection for left knee disability is granted.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

